As filed with the Securities and Exchange Commission on February 10, 2011.Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C., 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 STEELE RESOURCES CORPORATION (Exact name of Registrants specified in its charter) Nevada 75-3232682 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) A. Scott Dockter, President 3081 Alhambra Drive, Suite 208 Cameron Park, CA 95682 (Address of principal executive offices) Registrant’s telephone number, including area code: (530) 672-6225 Copies of all correspondence to: Roger D. Linn LinnLaw Corporation 1478 Stone Point Drive, Suite 400 Roseville, CA 95661 Tel: (916) 782-4404 Fax: (916) 788-2850 If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box:[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.[] If this Form is post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration state3ment number of the earlier effective Registration Statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company’ in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share (2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee (3) Common Stockoffered by Selling Stockholders $ $ $ (1)In accordance with Rule 416(a), the registrant is also registering hereunder an indeterminate number of shares that may be issued and resold resulting from stock splits, stock dividends or similar transactions. (2)Estimated in accordance with Rule 457(c) of the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee based on the average of the high and low sales price as reported by the OTCBB on February 7, 2011, a date within five trading days prior to the date of the filing of this Registration Statement. (3)The registration fee for securities to be offered to the public is based on an estimate of the Proposed Maximum Aggregate Offering Price of the securities, and such estimate is solely for the purpose of calculating the registration fee pursuant to Rule 457(o). THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. INFORMATION CONTAINED HEREIN IS SUBJECT TO COMPLETION AND AMENDMENT. A REGISTRATION STATEMENT RELATING TO THESE SECURITIES HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. THESE SECURITIES MAY NOT BE SOLD NOR MAY OFFERS TO BUY BE ACCEPTED PRIOR TO THE TIME THE REGISTRATION STATEMENT BECOMES EFFECTIVE. THIS PROSPECTUS SHALL NOT CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY NOR SHALL THERE BE ANY SALE OF THESE SECURITIES IN ANY STATE IN WHICH SUCH OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION INDER THE SECURITIES LAWS OF ANY SUCH STATE. ii THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, DATEDFEBRUARY 10, 2011. SELLING STOCKHOLDERS PROSPECTUS STEELE RESOURCES CORPORATION 21,980,000 Shares of Common Stock This prospectus relates to the Public Offering of up to 21,980,000 shares of the common stock of Steele Resources Corporation, a Nevada corporation (hereafter referred to as “SRC”, “we” or “us”) on behalf of certain Selling Stockholders.Up to 20,000,000 shares of the shares being registered are being offered for sale pursuant to a Drawdown Equity Financing Agreement (“Drawdown Agreement”) entered into between SRC and Auctus Private Equity Fund, LLC (“Auctus”). The total amount of shares of common stock which may be sold pursuant to this Prospectus would constitute approximately 18.2% of our issued and outstanding common stock as of December 31, 2010, if all of the shares had been sold as of that date. Pursuant to the Drawdown Agreement, which has a total drawdown amount of $10,000,000, SRC has the right to sell to Auctus at its sole discretion and Auctus has the obligation to purchase through advances to SRC, SRC’s common stock through Drawdown Notices issued by SRC. The number of shares of common stock that Auctus is obligated to purchase shall be determined by dividing the amount of the advance by the purchase price, as those terms are defined in the Drawdown Agreement. Fractional shares will be rounded-up to the next whole share. The Selling Stockholders intend to sell all of the shares of common stock offered by this Prospectus. It is anticipated that the Selling Stockholders will sell these shares of common stock from time to time in one or more transactions, in negotiated transactions or otherwise, at prices determined by the prevailing market price for the shares or in negotiated transactions (see “Plan of Distribution”).We will not receive any of the proceeds from the sale of these shares by the Selling Stockholders. We will bear all costs relating to the registration of the common stock, other than any Selling Stockholder’s legal or accounting costs or commissions. Our common stock is currently listed for trading on the Over-The Counter Bulletin Board (“OTCBB”) under the symbol “SELR”. See page 15 for recent market information pertaining to our common stock. Our principal executive offices are located at 3081 Alhambra Drive, Suite 208, Cameron Park, California and our telephone number is (530) 672-6225. Our website is www.steeleresources.com. We may amend or supplement this Prospectus from time to time by filing amendments or supplements as required. You should read the entire Prospectus and any amendments or supplements carefully before you make your investment decision iii INVESTING IN THE COMMON STOCK OFFERED HEREIN INVOLVES A HIGH DEGREE OF RISK. CONSEQUENTLY YOU SHOULD PURCHASE SHARES ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT.YOU SHOULD CONSIDER CAREFULLY THE “RISK FACTORS” CONTAINED IN THIS PROSPECTUS BEGINNING ON . THIS PROSPECTUS IS NOT AN OFFER TO SELL ANY SECURITIES OTHER THAN THE SHARES OF COMMON STOCK OFFERED HEREBY. THIS PROSPECTUS IS NOT AN OFFER TO SELL SECURITIES IN ANY CIRCUMSTANCES IN WHICH AN OFFER IS UNLAWFUL. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is , 2011. iv TABLE OF CONTENTS ABOUT THIS PROSPECTUS 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 2 PROSPECTUS SUMMARY 3 RISK FACTORS 5 USE OF PROCEEDS 14 DETERMINATION OF OFFERING PRICE 15 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 15 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 15 DIVIDEND POLICY 16 BUSINESS 16 INDUSTRY OVERVIEW 21 DESCRIPTION OF PROPERTY 26 LEGAL PROCEEDINGS 26 MANAGEMENT DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 26 CHANGE IN AND DISAGREEMENTS WITH ACCOUNTANTS 30 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 31 EXECUTIVE COMPENSATION 34 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 36 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 37 INTEREST OF NAMED EXPERTS AND COUNSEL 38 DESCRIPTION OF CAPITAL STOCK 38 SELLING STOCKHOLDERS 40 PLAN OF DISTRIBUTION 42 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 45 LEGAL MATTERS 45 EXPERTS 45 WHERE YOU CAN FIND MORE INFORMATION 46 FINANCIAL STATEMENTS 48 1 ABOUT THIS PROSPECTUS This prospectus is part of a registration statement we filed with the SEC. You should rely only on the information provided in this Prospectus or incorporated by reference in this Prospectus. We have not authorized anyone, including any salesperson or broker, to give oral or written information about this offering, SRC, or the shares of common stock offered hereby that is different from the information included in this Prospectus. We have not authorized anyone to provide information different from that contained in this Prospectus.Neither the delivery of this Prospectus nor any sale made in connection with this Prospectus shall, under any circumstances, create any implication that there has been no change in our business since the date of this Prospectus or that the information contained by reference to this Prospectus is correct as of any time after its date. The information contained in this Prospectus is accurate only as of the date of this Prospectus, regardless of the time of delivery of this Prospectus or of any sale of our common stock.This Prospectus is not an offer to sell nor is it seeking an offer to buy these securities in any jurisdiction where such offer or sale is not permitted.In this Prospectus, references to “SRC,”, “the Company”, “we,” “us” and “our” refer to Steele Resources Corporation, a Nevada corporation and its wholly-owned subsidiary Steele Resources, Inc., a Nevada corporation, unless indicated otherwise. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Some of the statements in this prospectus and in any prospectus supplement we may file relate to future events concerning our business and to our future revenues, operating results, and financial condition. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “could,” “would,” “should,” “expect,” “plan,” “anticipate,” “intend,” “believe,” “estimate,” “forecast,” “predict,” “propose,” “potential,” or “continue” or the negative of those terms or other comparable terminology. Any forward looking statements contained in this prospectus or any prospectus supplement are only estimates or predictions of future events based on information currently available to our management and management’s current beliefs about the potential outcome of future events. Whether these future events will occur as management anticipates, whether we will achieve our business objectives, and whether our revenues, operating results, or financial condition will improve in future periods are subject to numerous risks. The section of this prospectus captioned “Risk Factors,” beginning on page 5, provides a summary of the various risks that could cause our actual results or future financial condition to differ materially from forward-looking statements made in this prospectus. The factors discussed in this section are not intended to represent a complete list of all the factors that could adversely affect our business, revenues, operating results, or financial condition. Other factors that we have not considered may also have an adverse effect on our business, revenues, operating results, or financial condition, and the factors we have identified could affect us to a greater extent than we currently anticipate. Before making any investment in our securities, we encourage you to carefully read the information contained under the caption “Risk Factors,” as well the other information contained in this prospectus and any prospectus supplement we may file. 2 PROSPECTUS SUMMARY The following summary is qualified in its entirety by the information contained elsewhere in this prospectus.You should read the entire prospectus, including “Risk Factors” and the financial statements before making an investment decision. Issuer: Steele Resources Corporation 3081 Alhambra Drive, Suite 208 Cameron Park, CA 95682 (530) 672-6225Website: www.steeleresources.com Description of Business: Steele Resources Corporation (formerly Steele Recording Corporation) was founded in the State of Nevada on February 12, 2007. From inception until June 17, 2010 SRC was deemed a “shell company” having only minimal operations involving musical recordings. As a result of a Reorganization effective on June 17, 2010, SRC acquired Steele Resources, Inc. (“SRI”) which operates in the precious metals mining industry initially focusing on exploration properties located in the States of Nevada and Montana. The services include exploration drilling, preparation of feasibility studies and, if warranted, on-site construction and project engineering to establish a producing mine project. The Offering: This offering relates to the sale of up to 21,980,000 shares of common stock being offered on behalf of the Selling Stockholders. The Selling Stockholders and the number of shares that may be sold by each are set forth beginning on page 40 of this Prospectus. Securities Offered: 21,980,000 shares of our $0.001 par value Common Stock.A description of our Common Stock is set forth on page 39 of this Prospectus. Term of Offering: This offering will terminate upon the first to occur of the following: (i) all offered shares are sold pursuant to this Prospectus; (ii) SRC deems it advisable to terminate use of this Prospectus; or (iii) three years from the effective date. Manner of Sale: The shares of our Common Stock being offered for resale by Selling Stockholders will be sold from time to time by the Selling Stockholders in open market or negotiated transactions at prices determined from time to time by the Selling Stockholders.A description of the manner in which sales may be made is set forth in this Prospectus beginning on page 42 of this Prospectus. Public Trading Market for Securities Offered: Our common stock is currently listed for trading on the OTC Bulletin Board under the symbol “SELR”. Common Stock Outstanding Prior to the Offering: 100,383,334 shares After the Offering (assuming the sale of all Shares offered): 120,383,334 shares Risk Factors: The common stock offered hereby, involve a high degree of risk and will result in immediate and substantial dilution. Significant risks include: · limited operating history; · a lack of profits from operations; · possible lack of anticipated gold reserves on properties selected by SRC; · three current stockholder will continue to hold controlling interest in SRC; and · a limited trading market for our common stock. A discussion of additional risk factors relating to our stock, our business and this offering begins on page 5 of this Prospectus. 3 Reorganization of Steele Resources Corporation On June 17, 2010 Steele Recording Corporation (the “Company”, “SRC”, “we” or “us”) entered into and consummated a Plan and Agreement of Reorganization between the Company and Steele Resources, Inc. and certain stockholders of Steele Resources, Inc. (the “Reorganization”). Pursuant to the Reorganization, the Company acquired all of the issued and outstanding shares of Steele Resources, Inc., a Nevada Corporation (“SRI”) in exchange for 5,730,000 shares of the common stock of the Company. As a result of the Reorganization, SRI became a wholly-owned subsidiary of the Company and the four former stockholders of SRI became owners, in the aggregate, of approximately 60% of the Company’s outstanding common stock. In conjunction with this Reorganization, one previous officer and Director of the Company resigned and the Board appointed new officers and Directors. As a further result of the Reorganization SRC ceased being a “shell company” with its new business focused on mineral exploration and development. Drawdown Equity Financing Agreement On January 14, 2011, we entered in to a drawdown equity financing agreement and registration rights agreement (collectively the “Agreements”) with Auctus Private Equity Fund, LLC (“Auctus”), one of the Selling Stockholders.In accordance with the Agreements, Auctus has committed, subject to certain conditions set forth in the Agreements, to purchase up to $10 million of the Company’s common stock over a term of up to three (3) years.Although the Company is not mandated to sell shares under the Agreements, the Agreement gives the Company the option to sell to Auctus shares of common stock at a per share purchase price of equal to 95% of the average of the lowest closing bid price of the common stock of any two trading days during the five trading days following the Company’s delivery of a Drawdown Notice to Auctus (the “Notice”).At its option, the Company may set a floor price under which Auctus may not sell the shares which were the subject of the Notice.The floor price shall be a minimum price determined by the Company or 75% of the average closing price of the stock over the preceding ten (10) trading days prior to the Notice and can be waived at the discretion of the Company.The maximum amount of Common Stock that the Company can sell pursuant to any Notice is the greater of (i) an amount of the shares with an aggregate maximum purchase price of $500,000 or (ii) 200% of the average daily trading volume based on the 10 days preceding the Notice date. Auctus is not required to purchase the shares unless: a) the shares which are subject to the Notice have been registered for resale and are freely tradable in accordance with the federal securities laws, including the Securities Act of 1933, as amended; and b) under certain conditions which are set forth in the Agreements, and which are outside of Auctus’ control.The Company is obligated to file with the U.S. Securities and Exchange Commission (the “SEC”) a registration statement on Form S-1, of which this Prospectus forms a part of, within 30 days from the date of the Agreements and to use all commercially reasonable efforts to have such registration statement declared effective by the SEC within 120 days of filing.The Company has agreed to pay Auctus an aggregate amount of $10,000 as an origination fee with respect to the transaction. 4 Summary of Financial Information The following table provides summary financial statement data as of the fiscal quarter ended September 30, 2010 and the period from Inception of SRI (May 27, 2010) through September 30, 2010. The results of operations for past accounting periods are not indicative of the results to be expected for any future accounting period due to the change of business which occurred as a result of the Reorganization effective June 17, 2010. The data set forth below should be read in conjunction with Management’s “Plan of Operations,” our financial statements and the related notes included in this Prospectus. BALANCE SHEET AS OF SEPTEMBER 30, 2010 Total Assets $ Total Liabilities $ Stockholder’s Deficit $ ) OPERATING DATA MAY 27, 2010 (INCEPTION) THROUGH SEPTEMBER 30, 2010 Revenue $ -0- Net Income (Loss) $ ) Net Income (Loss) Per Share $ ) RISK FACTORS You should carefully consider the following risk factors in evaluating our business before purchasing any of our common stock.We have described the risks we consider to be material.However, there may be additional risks that we view as not material or of which we are not presently aware.If any of the events described below were to occur, our business, prospects, financial condition, results of operations or cash flow could be materially adversely affected. BUSINESS RISKS SRC is a new company with no operating history which makes the evaluation of its future business prospects difficult. SRC has only recently changed its business to focus on the natural resource sector which new business will be carried out primarily by its wholly-owned subsidiary, SRI. SRI is a development stage company which only recently was formed and commenced its business. Consequently, it has no operating history and an unproven business strategy. SRI’s primary activities to date have been the design of its business plan and identifying potential advanced stage gold exploration projects which fit SRI’s project profile. As such we may not be able to achieve positive cash flows and our lack of operating history makes evaluation of our future business and prospects difficult. The Company has not generated any revenues to date. The Company’s success is dependent upon the successful identification and development of suitable mineral exploration projects. Any future success that we might achieve will depend upon many factors, including factors beyond our control which cannot be predicted at this time. These factors may include but are not limited to: changes in or increased levels of competition; the availability and cost of bringing exploration stage projects into production; the amount of gold reserves identified and the market price of gold and other metals. These conditions may have a material adverse effect upon SRI’s and the Company’s business operating results and financial condition. 5 As a new company, SRC and its subsidiary SRI are unable to predict future revenues which makes an evaluation of its business speculative. Because of the Company’s recent change of business and SRI’s lack of operating history and the introduction of its mining development strategy, SRI’s ability to accurately forecast its revenues is very difficult.Future variables include the market for precious metals and the availability of suitable advanced stage exploration projects.To the extent we are unsuccessful in establishing our business strategy and increasing our revenues through our subsidiary, SRI, we may be unable to appropriately adjust spending in a timely manner to compensate for any unexpected revenue shortfall or will have to reduce our operating expenses, causing us to forego potential revenue generating activities, either of which could have a material adverse effect in our business, results of operations and financial condition. SRC expects its operating expenses to increase in the future with no assurance that revenues will be sufficient to cover those expenses which could delay or prevent SRC from achieving profitability. As SRC’s business grows and expands, it will spend substantial capital and other resources on developing its exploration projects, establishing strategic relationships and operating infrastructure.SRC expects its cost of revenues, property development, general and administrative expenses, to continue to increase.However, revenues are not expected in the near future to offset these expenses. Consequently if outside capital is not secured, there may be a material adverse effect on our business, cash flow and financial condition. We will need to raise funds through debt or equity financings in the future, which would dilute the ownership of our existing stockholders and possibly subordinate certain of their rights to the rights of new investors or creditors. We expect to raise additional funds in debt or equity financings if they are available to us on terms we believe reasonable to provide for working capital, carry out exploration programs or to make acquisitions.Any sales of additional equity or convertible debt securities would result in dilution of the equity interests of our existing stockholders, which could be substantial. Additionally, if we issue shares of preferred stock or convertible debt to raise funds, the holders of those securities might be entitled to various preferential rights over the holders of our common stock, including repayment of their investment, and possibly additional amounts, before any payments could be made to holders of our common stock in connection with an acquisition of the Company.Such additional debt, if authorized, would create rights and preferences that would be senior to, or otherwise adversely affect, the rights and the value of our common stock and would have to be repaid from future cash flow. If the Company fails to raise additional capital to fund its business growth and project development, the Company’s new business could fail. The Company anticipates having to raise significant amounts of capital to meet its anticipated needs for working capital and other cash requirements for the near term to explore our mining properties.The Company will attempt to raise such capital through the sale of common stock pursuant to this Prospectus. However, there is no assurance that the Company will be successful in raising sufficient additional capital and we have no arrangements for future financing and there can be no assurance that additional financing will be available to us.If adequate funds are not available or are not available on acceptable terms, our ability to fund SRI’s exploration projects, take advantage of potential acquisition opportunities, develop or enhance its properties or respond to competitive pressures would be significantly limited.Such limitation could have a material adverse effect on the Company’s business and financial condition. 6 Gold exploration is highly speculative in nature, involves substantial expenditures and is frequently non-productive. Success in gold or other mineral exploration is dependent upon a number of factors including, but not limited to, quality of management, quality and availability of geological data and the expertise to interpret it, availability of trained miners and equipment and availability of exploration capital. The exploration process can be long and costly. Due to these and other factors, the probability of our identifying individual prospects having commercially significant reserves cannot be predicted. It is likely that many of the projects considered will not contain any commercially viable reserves. Consequently, substantial funds may be spent on project evaluation which may identify only a few, if any, projects having commercial development potential. In addition, if commercially viable reserves are identified, significant amounts of capital will be required to mine and process such reserves. We have not yet identified all properties that we intend to explore. SRI has currently identified and acquired an interest in or signed a Letter-of-Intent relating to four groups of exploration projects, two located in Nevada and two located in Montana. However, SRI has not yet commenced exploration/development of these projects. Therefore we are unable to determine the quantity of gold, if any we may be able to recover. We, through our wholly-owned subsidiary, SRI, will continue to seek and identify additional suitable potential mineral resources, which is a subjective process depending in part on the quality of available data and the assumptions used and judgments made in interpreting such data. There is significant uncertainty in any resource estimate such that the actual deposits encountered or reserves validated and the economic viability of mining the deposits may differ materially from our expectations. We may lose the mineral rights to properties if we fail to meet payment requirements or development or production schedules. We expect to acquire rights to some of our mineral properties from leaseholds or purchase option agreements that may require the payment of option payments, rent, minimum development expenditures or other installment fees or specified expenditures. If we fail to make these payments when they are due, our mineral rights to the property may be terminated. This would be true for any other mineral rights which require payments to be made in order to maintain such rights. Some contracts with respect to mineral rights we may acquire may require development or production schedules. If we are unable to meet any or all of the development or production schedules, we could lose all or a portion of our interests in such properties. Moreover, we may be required in certain instances to pay for government permitting or posting reclamation bonds in order to maintain or utilize our mineral rights in such properties. Because our ability to make some of these payments is likely to depend on our ability to generate internal cash flow or obtain external financing, we may not have the funds necessary to meet these development/production schedules by the required dates. We may have to compete with other companies for favorable projects to develop. Due to the current high market value for gold and silver many companies are attempting to develop properties which show potential for significant gold and silver reserves. Consequently, we will face competition from other companies for those projects showing the most favorable exploration results. While we intend to focus on smaller projects which do not meet the size/volume requirements of the established, large mining companies, we nonetheless expect competition from other companies, many of which are larger and better funded than SRC. 7 Consequently, if we are unable to secure projects meeting our desired project profile, we are more likely to end up with projects having a lower success potential and ultimately having a lower return on the project’s investment. Mineral exploration and mining are highly regulated industries. Mining is subject to extensive regulation by state and federal regulatory authorities. State and federal statutes regulate environmental quality, safety, exploration procedures, reclamation, employees’ health and safety, use of explosives, air quality standards, pollution of stream and fresh water sources, noxious odors, noise, dust, and other environmental protection controls as well as the rights of adjoining property owners. We will strive to verify that projects being considered are currently operating in substantial compliance with all known safety and environmental standards and regulations applicable to Nevada properties. However, there can be no assurance that our compliance review could be challenged or that future changes in federal or state laws, regulations or interpretations thereof will not have a material adverse effect on our ability to establish and sustain mining operations. Gold mining has a number of risks. The business of gold and silver mining is subject to certain types of risks, including environmental hazards, industrial accidents, and theft. While we will attempt to secure insurance consistent with industry practice, it is not possible to insure against all risks associated with the mining business, or prudent to assume that insurance will continue to be available at a reasonable cost. We may not obtain certain types of liability insurance on our projects because such coverage is not considered by management to be cost effective. If any project lacks insurance coverage, any losses would have to be absorbed by the Company or other participants which could have a significant adverse impact on the Company’s operations and revenues. Our business will depend on certain key Company personnel, the loss of whom would adversely affect our chances of success. The Company’s success depends to a significant extent upon the continued service of its senior management and key executives.We do not have “key person” life insurance policies on or any employment agreement with any of our officers or other employees.The loss of the services of any of the key members of senior management, other key personnel or consultants, or our inability to retain high quality subcontractor and mining personnel may have a material adverse effect on our business and operating results. We will incur increased costs and may have difficulty attracting and retaining qualified directors and executive officers as a result of being a public company. SRC is a public “reporting company” with the SEC. As a public reporting company, we will incur significant legal, accounting, reporting and other expenses not generally applicable to a private company.We also will incur costs associated with corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 as well as other rules implemented by the SEC.We expect these rules and regulations to increase our legal and financial compliance costs and to make some activities more time-consuming and costly.We also expect these rules and regulations to make it more difficult and more expensive for us to obtain director and officer liability insurance, and we may be required to accept reduced policy limits and coverage.As a result, we mayexperience difficulty attracting and retaining qualified individuals to serve on our board of directors or as executive officers.We cannot predict or estimate the amount of these continuing costs we will incur as a result of being a public company. 8 Our officers and directors have the ability to exercise significant influence over matters submitted for stockholder approval and their interests may differ from other stockholders. As a result of the Reorganization, the initial stockholders of SRI were issued common stock of the Company representing 60% of the Company’s outstanding common stock and three of the initial stockholders of SRI are now officers and/or directors of the Company.Accordingly, our directors and officers, whether acting alone or together, will have significant influence in determining the outcome of any corporate transaction or other matter submitted to our Board for approval, including issuing additional common or preferred stock and appointing officers, which could have a material effect on the approval or disapproval of mergers, acquisitions, consolidations or the sale of all or substantially all of our assets. As significant stockholders of the Company, these individuals will have significant influence in the election of directors as well as the power to prevent a change of control. The interests of these officers and directors may differ from the interests of the other stockholders. A decline in the price of gold and other resources will adversely affect our chances of success. The price of gold has experienced an increase in value over the past several years, generally reflecting among other things relatively low interest rates in the United States; worldwide instability due to terrorism; and a continuing global economic slump. Gold prices at historic highs closing at $1342 per ounce on January 24, 2011 as reported on the Chicago Mercantile Exchange. We believe that the economic conditions causing these high market valuations will continue for the foreseeable future. However the price of gold and silver can be very volatile and is subject to numerous factors beyond our control including industrial and jewelry demand, inflation, the strength of the US dollar, interest rates and the amount of global economic instability. Any significant drop in the price of gold or other natural resources could make some exploration projects no longer viable and will have a materially adverse effect on the results of our operations unless we are able to offset such a price drop by substantially increased production. The Auditor’s Report states there is substantial uncertainty about the ability of SRC or SRI to continue its operations as a going concern. In their audit report dated April 15, 2010 included in SRC’s Form 10-K filed with the SEC on April 15, 2010, the auditors have expressed an opinion that substantial doubt exists as to whether we can continue as an ongoing business. In addition, the audit report dated June 16, 2010 relating to SRI also contains a “going concern” caveat as to its ability to continue as a going concern. Management may be unable to implement the business strategy. The Company’s and SRI’s business strategy is to service the niche market between speculative exploration and large scale production, the latter of which is dominated by industry majors. SRI plans to identify and develop smaller exploration projects that have already been established as project worthy. There is no assurance that we will be able to identify and provide our services to such “project worthy” properties. In addition, even if we find and develop such project worthy properties, the time and cost of development may exceed our expectations or, when developed, the amount of gold or other precious metals recovered may fall significantly short of our expectations thus providing a lower return on investment or a loss to the Company. Return on Investment is Speculative. No assurance can be given that a Purchaser will realize a significant return on investment or any return at all, or that a Purchaser will not lose a substantial portion of his/her investment.For this reason, each prospective Purchaser should carefully read this Prospectus and all exhibits included in the full Registration Statement prior to making any investment decision. 9 SECURITIES RISKS There is a limited active trading market for our common stock making our stock vulnerable to significant price and volume fluctuations. There is currently a limited active trading market for our common stock which is listed and traded on the OTC Bulletin Board. The OTC Bulletin Board is not a listing service or exchange, but is instead a dealer quotation service for subscribing members. Consequently, the market for our common stock will depend to a certain extent on the number of market makers trading in our stock. The market price of our common stock may be significantly affected by factors such as actual or anticipated fluctuations in our operating results, the activities of our market makers, general market conditions and other factors. In addition, stock markets have from time to time experienced significant price and volume fluctuations that have particularly affected the market prices of the shares of developmental stage companies, which may adversely affect the market price of our common stock in a material manner. Inadequate market liquidity may make it difficult to sell our stock. There is currently a limited public market for our common stock as only a limited number of shares of our common stock are actively traded in the public market and we cannot give assurance that the market for our stock will develop sufficiently to create significant market liquidity and stable market prices.An investor may find it difficult or impossible to sell shares of our common stock in the public market because of the limited number of potential buyers at any time or because of fluctuations in our market price.In addition, the shares of our common stock are not eligible as a margin security and lending institutions may not accept our common stock as collateral for a loan. The trading price of our common stock may decrease due to factors beyond our control. These factors may result in substantial losses to investors if investors are unable to sell their shares at or above their purchase price. The trading price of our common stock is subject to significant fluctuations due to a number of factors, including: · our status as a development stage company with little operating history · no revenues to date, which may make risk-averse investors more inclined to sell their shares in the market more quickly and at greater discounts than may be the case with the shares of a seasoned issuer in the event of negative news or lack of progress and announcements of new projects by us or our competitors · the timing and development of services that we may offer · general and industry-specific economic conditions including the price of gold and silver · actual or anticipated fluctuations in our operating results · our capital commitments · the loss of any of our key management personnel In addition, the financial markets have experienced recent extreme price and volume fluctuations. The market prices of securities in this industry have been highly volatile and may continue to be highly volatile in the future, some of which may be unrelated to the operating performance of particular companies. The sale or attempted sale of a large amount of common stock into the market may also have a significant impact on the trading price of our common stock. Many of these factors are beyond our control and may decrease the market price of our common stock, regardless of our operating performance. 10 Existing stockholders will experience immediate and substantial dilution. The sale of our common stock to Auctus Private Equity Fund, LLC (“Auctus”) in pursuant to the Drawdown Equity Facility Agreement may have a dilutive impact on our stockholders. As a result, our net income per share could decrease in future periods and the market price of our common stock could decline. In addition, the lower our stock price is at the time we exercise our put option with Auctus, the more shares of our common stock we will have to issue to Auctus in order to drawdown on the equity facility. If our stock price decreases, then our existing stockholders would experience greater dilution for any given dollar amount raised through this Offering. Even the perceived risk of dilution may cause our stockholders to sell their shares, which may cause additional downward pressure in the price of our common stock. Moreover, the perceived risk of dilution and the resulting downward pressure on our stock price could encourage investors to engage in short sales of our common stock which could further contribute to progressive price declines in our common stock. Auctus will pay less than the then-prevailing market price of our common stock which could cause the price of our common stock to decline. Our common stock to be issued under the Drawdown Equity Facility Agreement to Auctus will be purchased at a 5% discount or 95% of the average of the lowest closing bid price of our common stock of any two trading days during the five trading days immediately following our notice to Auctus of our election to exercise our "put" right. Auctus has a financial incentive to sell our shares immediately upon receiving the shares to realize the profit between the discounted price and the market price. If Auctus sells our shares, the price of our common stock may decrease. If our stock price decreases, Auctus may have a further incentive to sell such shares. Accordingly, the discounted sales price in the Drawdown Agreement may cause the price of our common stock to decline. We are registering an aggregate of 20,000,000 shares of common stock to be issued under the Equity Line of Credit. The sale of such shares could depress the market price of our common stock. We are registering an aggregate of 20,000,000 shares of common stock on behalf of Auctus under the registration statement of which this Prospectus forms a part for issuance pursuant to the Equity Line of Credit which amount represents approximately 20% of the currently outstanding shares of our common stock. The sale of these shares into the public market by Auctus could depress the market price of our common stock. We May Not Have Access to the Full Amount under the Equity Line. As of January 24, 2011, the closing price of our common stock was $0.03 based on very little volume. There is no assurance that the market price of our common stock will increase substantially in the near future. The entire commitment under the Equity Line of Credit is $10,000,000. The number of common shares that remain issuable is lower than the number of common shares we would need to issue at the current stock price in order to have access to the full amount under the Equity Line of Credit. Therefore, we may not have access to the remaining commitment under the equity line unless the share price of our common stock increases over the next three years. 11 Unless an active trading market develops for our securities, investors may not be able to sell their shares. Although, we are a reporting company and our common shares are quoted on the OTC Bulletin Board (owned and operated by the Nasdaq Stock Market, Inc.) , there is not currently an active trading market for our common stock and an active trading market may never develop or, if it does develop, may not be maintained. Failure to develop or maintain an active trading market will have a generally negative effect on the price of our common stock, and you may be unable to sell your common stock or any attempted sale of such common stock may have the effect of lowering the market price and therefore your investment could be a partial or complete loss. Furthermore, the OTC Bulletin Board is not an exchange and, because trading of securities on the OTC Bulletin Board is often more sporadic than the trading of securities listed on a national exchange or on the Nasdaq National Market, investors may have difficulty reselling any of the shares of our common stock they own. We may need to raise funds through debt or equity financings in the future, which would dilute the ownership of our existing stockholders and possibly subordinate certain of their rights to the rights of new investors or creditors. We may choose to raise additional funds in debt or equity financings if they are available to us on terms we believe reasonable to increase our working capital, strengthen our financial position or expand our business.Any sales of additional equity or convertible debt securities would result in dilution of the equity interests of our existing stockholders, which could be substantial.Additionally, if we issue shares of preferred stock or convertible debt to raise funds, the holders of those securities might be entitled to various preferential rights over the holders of our common stock, including repayment of their investment, and possibly additional amounts before any payments could be made to holders of our common stock.Incurring additional debt, if authorized, would create rights and preferences that would be senior to, or otherwise adversely affect, the rights and the value of our common stock.Also, new investors may require that we and certain of our stockholders enter into voting arrangements that give them additional voting control or representation on our board of directors. The application of the “penny stock regulation” could adversely affect the market price of our Common Stock Our common stock is currently deemed to be “penny stock”.Penny stocks generally are equity securities with a price of less than $5.00 per share other than securities registered on certain national securities exchanges or quoted on the NASDAQ Stock Market, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system.Our securities may be subject to “penny stock rules” that impose additional sales practice requirements on broker-dealers who sell such securities to persons other than established customers and accredited investors (generally those with assets in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 together with their spouse).For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of such securities and have received the purchaser’s written consent to the transaction prior to the purchase.Consequently, the “penny stock rules” may restrict the ability of broker-dealers to buy and sell our securities and may have the effect of reducing the level of trading activity of our common stock in the secondary market. 12 The Financial Industry Regulatory Authority sales practice requirements may also limit stockholders’ ability to buy and sell our stock. In addition to the “penny stock” rules described above, the Financial Industry Regulatory Authority(“FINRA”)has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, the FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for shares of our common stock. Because SRC has 900,000,000 authorized shares, management could issue substantial amounts of additional shares, diluting the current stockholders’ equity. SRC is authorized to issue up to 900,000,000 shares of common stock, of which only 100,383,334 are currently issued and outstanding and will remain issued and outstanding after this offering terminates. Our management could, without the consent of the existing stockholders, issue substantially more shares, causing a large dilution in the equity position of its current stockholders. Additionally, large share issuances would generally have a negative impact on SRC’s share price. It is possible that, due to additional share issuances, you could lose part or all of your investment. We do not anticipate paying any dividends in the foreseeable future, which may reduce the return on your investment in our common stock. To date, SRC has not paid any cash dividends on its common stock and does not anticipate paying any such dividends in the foreseeable future. Payment of future dividends will depend on earnings and our capital requirements, and our debt facilities and other factors considered appropriate by our Executive Officers and Directors. There is no assurance that we will, at any time, generate sufficient profits or surplus cash that would be available for distribution as a dividend to the holders of our common stock. Our current plans are to use any profits that we may generate to fund our operations. Therefore, any return on your investment would derive from an increase in the price of our stock, which may or may not occur. 13 USE OF PROCEEDS We will not receive any of the proceeds from the sale of the common stock by the Selling Stockholders. However, we anticipate receiving proceeds from the Advances pursuant to the equity facility with Auctus. The ultimate amount we can receive is dependent on the price of our common stock, and could be substantially less than the $10,000,000 committed by Auctus. For illustrative purposes only, the table below summarizes how we will utilize the proceeds from the Advances from Auctus in the event that $325,000, $2,500,000 and $10,000,00 of proceeds from the Advances were realized.The actual amount of proceeds realized may differ from the amounts summarized below. Purpose (1) Advance Amount Percent AdvanceAmount Percent AdvanceAmount Percent Equipment Acquisition(2) -0- 0
